Title: From James Madison to Thomas Jefferson, [22 April] 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[22 April 1801]
Your favor of the 17th. came to hand by the last mail. You will find us at home on saturday. It would have been expedient on some accounts to have set out before that day, but it has been rendered impossible by several circumstances, particularly by an attack on my health which kept me in bed 3 or 4 days, and which has not yet permitted me to leave the House. I hope to be able to begin the journey by sunday or monday at farthest and to get as far as Capt Winston’s the first day. I should have been glad to have taken a ride to Monticello during the Court especially as it would have given me an interview with Mr. E. Randolph whom I wished to consult on some law points, but it was first inconvenient & then impossible.
 

   
   RC (DLC). Complimentary close and signature clipped. Docketed by Jefferson: “Madison James. Apr. 22. 1801. / recd. Apr. 24.”



   
   Probably Edmund Winston (1745–1818) of Hanover County (National Society of the Daughters of the American Revolution, DAR Patriot Index [Washington, 1966], p. 754).


